          Case 1:18-cv-11005-SN Document 67 Filed 05/26/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 KAREN JONES,                                 :                                                5/26/2020
 individually and on behalf of                :
 all persons similarly situated,              :
                                              :       Civil Action No.: 18-CV-11005 (SN)
                       Plaintiff,             :
                                              :
               v.                             :
                                              :
 SANTA ROSA CONSULTING, INC.,                 :
                                              :
                       Defendant.                 :

                                             ORDER

       UPON CONSIDERATION of the Parties’ Settlement Agreement and Joint Letter Motion

for Approval of Settlement, the Motion is GRANTED as follows:

1.     The Parties’ Settlement Agreement and Release is approved, including the payments to
       Settlement Collective Members, the release of claims, the service payment to Named
       Plaintiff, and payment of attorneys’ fees and reasonable costs as set forth therein.

2.     The Settlement Collective is certified pursuant to 29 U.S.C. § 216(b) for the sole purpose
       of settlement.

3.     This action is dismissed in its entirety with prejudice in full and final discharge of any and
       all Participating Collective Members’ Released Claims.

4.     This release shall not apply to or otherwise bar any claims asserted by any current or former
       W-2 employees of Santa Rosa seeking payment of wages for compensable time pursuant
       to 29 U.S.C. § 254(a), et seq. in the pending action entitled Papadimitropoulos v. Santa
       Rosa Consulting, Inc., Case No. 19-11779 (E.D. Michigan).

5.     This Court approves the designation of the Settlement Administrator and approval of
       Settlement Administrator fees.

6.     This Court approves the proposed form of the Settlement Notice and method of distribution
       as the best notice practicable under the circumstances.

7.     This Court approves the Parties’ request that the docket remain open so that a Check Opt-
       in Form may be filed on the docket by Class Counsel on behalf of each Participating
       Collective Member, and further approves the Parties’ proposed method of filing Check
       Opt-in Forms with the Court as fair, reasonable and sufficient to constitute a consent to

                                                  1
           Case 1:18-cv-11005-SN Document 67 Filed 05/26/20 Page 2 of 2



         join the Lawsuit, as required by 29 U.S.C. § 216(b), on behalf of each Participating
         Collective Member.

   8.    This Court directs that the Gross Settlement Amount be distributed in accordance with the
         terms of the Parties’ Settlement Agreement.

   9.    This Court retains jurisdiction to interpret, implement, and enforce the terms of the
         Settlement Agreement and all orders and judgments entered in connection therewith.



SO ORDERED.




Dated:   May 26, 2020
         New York, New York




                                                 2
